Title: To John Adams from Ralph Izard, 28 September 1778
From: Izard, Ralph
To: Adams, John


     
      Sir
      Paris 28th. Septr. 1778
     
     I am favoured with your Letter of 25th., and agree with you in opinion that there is no necessity of discussing the question respecting the Commissioners, now; inconveniencies might arise from it, and no valuable purpose could be answered that I know of. I agree with you likewise that if the Fishery of New England has proved injurious, by introducing Luxury, and Vanity, it must be the fault of the People, rather than of the Fishery. If the quantity of money which is acquired by the Fishery, affords an argument for the discontinuance of it, I am afraid it may be applied with equal propriety against every other industrious means of introducing wealth into the State. The passion for Ribbons, and Lace, may easily be checked by a few wholesome, sumptuary Laws; and the money that has hitherto been employed upon those articles will be found very useful towards sinking our enormous national Debt. This Debt, I fear, will not be sunk during my life; till that is done, I do not think that any danger to our morals is to be apprehended from our excessive Riches.
     I should be obliged to you if you would let me know whether you think the reasons which are given in my last Letter, respecting the Treaties, are well founded. I am very willing to communicate my sentiments to you on the other articles; but submit it to you whether it would not be better that this should be done verbally, rather than by Letter. I have the honour to be with much esteem Your friend, & humble Servant
     
      Ra. Izard
     
    